292 S.W.3d 606 (2009)
Robert McMAHON, Appellant,
v.
TREASURER OF MISSOURI as Custodian of Second Injury Fund, Respondent.
No. ED 92524.
Missouri Court of Appeals, Eastern District, Division One.
September 22, 2009.
Melvin Franke, Pacific, MO, for appellant.
Mary Sommers-Getz, St. Louis, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Robert McMahon ("Appellant") appeals from the decision of the Labor and Industrial Commission ("Commission") affirming the findings of the Administrative Law Judge ("ALJ") that Appellant failed to prove that he is permanently and totally disabled. On appeal, Appellant argues that the ALJ findings that Appellant failed to prove by competent and substantial evidence that he is totally and permanently disabled as a result of a work related injury are unsupported by substantial evidence and contrary to the overwhelming weight of the evidence contained in the record. We find no error and affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).